Name: Commission Regulation (EEC) No 2072/93 of 28 July 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 10 000 tonnes of bread-making rye held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 93 Official Journal of the European Communities No L 187/43 COMMISSION REGULATION (EEC) No 2072/93 of 28 July 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 10 000 tonnes of bread-making rye held by the Danish intervention agency of 10 000 tonnes of bread-making rye held by it in accor ­ dance with Regulation (EEC) No 1836/82. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 5 August 1993 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 30 September 1993 . 3. Tenders must be lodged with the Danish interven ­ tion agency : EF  Direktoratet, Nyrupsgade 26, DK  1602 KÃ ¸benhavn V, telephone 3392 70 00, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 1 836/82 (2), as last amended by Regulation (EEC) No 966/93 (3), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 10 000 tonnes of bread-making rye held by the Danish intervention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, fax 3392 69 48, telex 15137. Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Danish interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The Danish intervention agency shall issue a standing invitation to tender for the resale on the internal market This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 98, 24. 4. 1993, p. 25.